Case 1:18-cv-03124-CMA-NRN Document 152 Filed 07/27/21 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 18-cv-03124-CMA-NRN

   SWAN GLOBAL INVESTMENTS, LLC,

          Plaintiff,

   v.

   THOMAS RICHARD YOUNG,

          Defendant.


                   ORDER RE: MOTION FOR ATTORNEY FEES
   ______________________________________________________________________

          This matter is before the Court on Defendant Thomas Richard Young’s Motion

   for Attorney Fees (Doc. # 140). The Motion is denied for the following reasons.

          This case was dismissed as a sanction for Plaintiff’s failure to comply with

   discovery and disclosure rules. (Doc. # 133). In its Order of dismissal, the Court ordered

   Defendant to “submit a motion for attorney fees incurred as a result of the above-

   described discovery violations, including a detailed computation of the fees requested.”

   (Doc. # 133, p. 12 (emphasis added)). Rather than filing such a motion, Defendant filed

   a motion seeking “all of the attorney fees incurred in defending this litigation,” totaling

   $96,204.00. (Doc. # 140, p. 2 (emphasis in original)). Defendant has failed to

   demonstrate that he is entitled to such an award, and his Motion is therefore denied.

          Rule 37 provides that, when a party fails to comply with the discovery and

   disclosure rules, the Court may impose “appropriate sanctions,” including “dismissing

                                                 1
Case 1:18-cv-03124-CMA-NRN Document 152 Filed 07/27/21 USDC Colorado Page 2 of 6




   the action or proceeding in whole or in part” and ordering “payment of reasonable

   expenses, including attorney fees, caused by the failure.” 1 F.R.C.P. 37(c)(1) and

   (b)(2)(a)(v). However, “the fee applicant bears the burden of establishing entitlement to

   an award and documenting the appropriate hours expended and hourly rates.” Hensley

   v. Eckerhart, 461 U.S. 424, 437 (1983). The party seeking fees bears the burden “to

   prove and establish the reasonableness of each dollar, each hour, above zero.” Mares

   v. Credit Bureau of Raton, 801 F.2d 1197, 1210 (10th Cir. 1986).

          Defendant has failed to demonstrate that he is entitled to the attorney fees he

   seeks under Rule 37. That rule provides that the Court may award only those fees that

   were “caused by” a discovery violation. F.R.C.P. 37(c)(1)(A), (b)(2)(C). It does not give

   the Court blanket authority to award all fees incurred in the action. Rather, the Court

   must “determine which of the attorney’s fees and expenses . . . were the result of

   specific violations of the [discovery] rules,” and award only those fees. Turnbull v.

   Wilcken, 893 F.2d 256, 259 (10th Cir. 1990). The Court cannot do so here because

   Defendant has failed to identify which of the claimed fees were “caused by” Plaintiff’s

   discovery violations. Instead, he simply submits all of his attorney invoices and

   demands reimbursement of “all of the attorney fees incurred in defending this litigation.”

   (Doc. # 140, p. 2). Plaintiff has failed to establish that Rule 37 entitles him to such relief.




   1
     The Court’s dismissal order incorrectly stated that the Court “must” award attorney fees when
   it orders dismissal as a sanction for discovery violations. (Doc. # 133, p. 11). In fact, the Court’s
   authority to award fees under these circumstances is discretionary. See F.R.C.P. 37(c)(1)(A)
   (the court “may order payment of reasonable expenses, including attorney’s fees, caused by” a
   discovery violation); see also Hensley, 461 U.S. at 437 (the court “has discretion in determining
   the amount of a fee award.”).

                                                     2
Case 1:18-cv-03124-CMA-NRN Document 152 Filed 07/27/21 USDC Colorado Page 3 of 6




          Further, the Court has no obligation to sift through Defendant’s invoices in an

   attempt to discern which fees relate to the discovery violations and which relate to other

   aspects of the litigation. “The burden is not for the court to justify each dollar or hour

   deducted from the total submitted by counsel. It remains counsel's burden to prove and

   establish the reasonableness of each dollar, each hour, above zero.” Mares v. Credit

   Bureau of Raton, 801 F.2d 1197, 1210 (10th Cir. 1986). By failing to identify which fees

   relate to Plaintiff’s discovery violations, Defense counsel have failed to meet their

   burden to establish the reasonableness of the requested fee. Therefore, Defendant’s

   Motion must be denied.

          Defendant argues, however, that even if he is not entitled to recover all of his

   fees under Rule 37, he is entitled to recover those fees under under C.R.S. § 13-17-

   102(4). This argument also fails.

          Section 13-17-102(4) provides, in relevant part, that the Court “shall” award

   attorney fees to a party who defended a frivolous or groundless case:

                 The court shall assess attorney fees if, upon the motion of
                 any party or the court itself, it finds that an attorney or party
                 brought or defended an action, or any part thereof, that
                 lacked substantial justification or that the action, or any part
                 thereof, was interposed for delay or harassment or if it finds
                 that an attorney or party unnecessarily expanded the
                 proceeding by other improper conduct, including, but not
                 limited to, abuses of discovery procedures available under
                 the Colorado rules of civil procedure . . . .

   C.R.S. § 13-17-102(4) (emphasis added). Defendant argues that this statute provides

   for an award of “any fees incurred which [the Court] deems outside the scope of Fed. R.

   Civ. P. 37(b)(2)(C).” This argument is unavailing.


                                                 3
Case 1:18-cv-03124-CMA-NRN Document 152 Filed 07/27/21 USDC Colorado Page 4 of 6




          First, Defendant has failed to establish that that C.R.S. § 13-17-102(4) even

   applies to this case. Courts in this District have consistently found that § 13-17-102

   conflicts with F.C.R.P. 11. See, e.g. Dowling v. Gen. Motors LLC, 333 F.R.D. 534, 538

   (D. Colo. 2019) (collecting cases). “The conflict arises because although both Rule 11

   and § 13-17-102 allow sanctions against a party who has brought frivolous or

   groundless claims,” id., Rule 11 contains a safe-harbor provision that “requires that a

   party seeking sanctions serve its motion on the opposing party 21 days before filing.”

   Kazazian v. Emergency Serv. Physicians, P.C., 300 F.R.D. 672, 676 (D. Colo. 2014);

   see also F.R.C.P. 11(c)(2) (safe-harbor provision). Section 13-17-102 contains no such

   safe-harbor provision. Therefore, courts in this district have found Rule 11's safe harbor

   provision to be in “direct conflict” with § 13–17–102. Id. “When a federal rule causes a

   direct collision with the state law or implicitly controls the issue before the court, the

   court must apply the Federal Rule.” Hanover Ins. Grp. v. iCarpets, Inc., No. 16-CV-

   01013-RBJ, 2017 WL 6524657, at *7 (D. Colo. Dec. 21, 2017) (internal quotations

   omitted). “[T]herefore, failure to comply with the safe-harbor provision [in Rule 11] bars

   a motion for attorney’s fees pursuant to C.R.S. § 13-17-102.” Dowling, 333 F.R.D. at




                                                  4
Case 1:18-cv-03124-CMA-NRN Document 152 Filed 07/27/21 USDC Colorado Page 5 of 6




   538. Defendant offers no evidence that he complied with Rule 11’s safe-harbor

   provision, so he is barred from seeking fees under C.R.S. § 13-17-102. 2

          Further, even if Defendant had complied with Rule 11, his Motion would still fail

   because Defendant has failed to demonstrate that this action was frivolous or

   groundless. “Both Rule 11 and § 13-17-102 allow sanctions against a party who has

   brought frivolous or groundless claims.” Dowling, 333 F.R.D. at 538 (D. Colo. 2019). “A

   claim or defense is frivolous if the proponent can present no rational argument based on

   the evidence or law in support of that claim or defense.” W. United Realty, Inc. v.

   Isaacs, 679 P.2d 1063, 1069 (Colo. 1984). Defendant’s Motion does not establish that

   Plaintiff’s claims were groundless. In fact, the Motion fails to even discuss the claims at

   issue in this case. Rather, Defendant argues that that “[Plaintiff]’s dilatory tactics and

   discovery violations . . . emphasize the vexatious nature of Swan’s claims against

   Young.” (Doc. # 140, p. 4). But the mere fact that a plaintiff committed a discovery

   violation, however serious, does not necessarily establish that the plaintiff’s lawsuit is

   “frivolous or groundless.” A party with a legitimate claim can violate the discovery rules,

   and a party with a groundless claim can obey them. Proof of one type of misconduct

   does not necessarily prove the other.


   2
     In his Reply, Defendant acknowledges that this fee request might be barred by Rule 11, and in
   a footnote, he “requests leave to seek any fees not awarded pursuant to Fed. R. Civ. P. 37 as
   permitted by Fed. R. Civ. P. 11.” (Doc. # 149, p. 8, n. 9). The Court declines to consider this
   request. “A motion shall not be included in a response or reply to the original motion. A motion
   shall be filed as a separate document.” D.C.COLO.LCivR 7.1(d). Further, arguments that are
   raised for the first time in a reply brief, or mentioned only in a footnote, are generally deemed
   waived. See, e.g. United States v. Harrell, 642 F.3d 907, 918 (10th Cir. 2011) (“arguments
   raised for the first time in a reply brief are generally deemed waived,”); see also Rowley v. City
   of New York, No. 00 Civ. 1793 (DAB), 2005 WL 2429514 (S.D. N.Y. 2005) (refusing to address
   argument raised only in a footnote).

                                                   5
Case 1:18-cv-03124-CMA-NRN Document 152 Filed 07/27/21 USDC Colorado Page 6 of 6




          Defendant further claims, without evidence, that “Swan’s willful discovery

   violations were more than merely negligent – they were dishonest, self-driven, and in

   bad faith, and they impacted the entirety of case[.]” (Doc. # 139, pp. 5-6 (emphasis in

   original)). This argument also fails. Even if Defendant could prove his accusations of

   dishonesty, the Court has already sanctioned Plaintiff for its discovery violations. (Doc.

   # 133). To obtain additional relief in the form of attorney fees, Defendant must prove

   that he is entitled to those fees and that the fees he seeks are reasonable. As explained

   above, he has failed to do so, so he is not entitled to relief.

          For the foregoing reasons, Defendant Thomas Richard Young’s Motion for

   Attorney Fees (Doc. # 140) is DENIED.

          DATED: July 27, 2021


                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




                                                 6
